AO 106 (Rev. 04/10) Application for a Search Warrant

     
 

 

for the
District of Maryland BY
In the Matter of the Search of ) 1 9. 40 39 BPG
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No.
Various Electronic Devices Listed in Attachment A }
)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

ir } 1 give its lon):
PIRFYSUS ELECTRONIC BEES (LISTED IN ATTACHMENT A) CURRENTLY AT THE DEA BALTIMORE
DISTRICT OFFICE LOCATED IN BALTIMORE, MARYLAND

located inthe | District of ____ Maryland , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, to be searched per the protocol on Attachment C

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 846, 841 Conspiracy, PWID Controlled Substances
21 USC 843(b) Use of a Communication Facility
18 USC 1956 Money Laundering

The application is based on these facts:
See attached affidavit

a Continued on the attached sheet.

Delayed notice of days (give exact ending date ifmore than30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the apfathed gfe

 

    

 

 

 

Applicant's signature

Daniel Pamer, TFO DEA

Printed name and title

 

Sworn to before me and signed in my preserice.

Date: — bhell (4 . {ste

Judge's signature

City and state: Baltimore, Maryland _ Beth P. Gesner, US Magistrate Judge

Printed name and title

 

 
